UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A AMENDMENT NO. 1 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-17248 OWENS MORTGAGE INVESTMENT FUND, a California Limited Partnership (Exact Name of Registrant as Specified In Its Charter) California 68-0023931 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 2221 Olympic Boulevard Walnut Creek, California (Address of principal executive offices) (Zip Code) (925) 935-3840 Registrant’s telephone number, including area code NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes [X] No [] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] 2 EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (“Amendment No. 1”) amends the Quarterly Report on Form 10-Q of Owens Mortgage Investment Fund (the “Partnerhip”) for the fiscal quarter ended September 30, 2011, as originally filed on November 14, 2011 (the “Original Filing”). This Form 10-Q/A amends the Original Filing to reflect a restatement in management’s assessment of the disclosure controls and procedures as of September 30, 2011, and to restate Management’s Report on Internal Control Over Financial Reporting to include a material weakness in the Partnership’s internal control over financial reporting that existed as of September 30, 2011, due to the incorrect reporting of the number of limited partner units outstanding, the disclosure of the net income or loss allocated to limited partners per weighted average limited partnership unit during the periods covered by the Quarterly Report. . Restatement The consolidated financial statements for the three and six months ended September 30, 2011 and 2010 have been restated for an error in reporting the number of limited partners units outstanding. The consolidated financial statements for the three and nine months ended September 30, 2011 have also been restated for an error in reportingthe balance of noncontrolling interests and net loss attributable to noncontrolling interests as summarized below: September 30, 2011 September 30, 2010 Limited partner units outstanding, as previously reported Limited partner units outstanding, as restated Noncontrolling Interests, as previously reported $ N/A Noncontrolling Interests, as restated $ N/A Three Months Ended September30, 2011 Nine Months Ended September30, 2011 Net loss attributable to noncontrolling interests, as previously reported $ Net income attributable to noncontrolling interests, as restated $ ) ) Net loss attributable to Owens Mortgage Investment Fund, as previously reported $ ) ) Net loss attributable to Owens Mortgage Investment Fund, as restated $ ) ) Net loss allocated to general partner, as previously reported $ ) ) Net loss allocated to general partner, as restated $ ) ) Net loss allocated to limited partners, as previously reported $ ) ) Net loss allocated to limited partners, as restated $ ) ) For the Three Months Ended For the Nine Months Ended September 30, September 30, September 30, September 30, Net loss allocated to limited partners per weighted average limited partnership unit, as previously reported $ ) $ ) $ ) $ ) Net loss allocated to limited partners per weighted average limited partnership unit, as restated $ ) $ ) $ ) $ ) Weighted average limited partnership units, as previously reported Weighted average limited partnership units, as restated The following sections of the Original Filing are revised in this Amendment No. 1: Part I Item 1 – Financial Statements Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 4 – Controls and Procedures 3 Part II Item 1A – Risk Factors Item 6 – Exhibits In addition, the General Partner’s principal executive officer and principal financial officer have provided new certifications in connection with this Amendment No. 1 (Exhibits 31.1, 31.2 and 32). Except as described above, no other amendments have been made to the Original Filing. This Amendment continues to speak as of the date of the Original Filing, and the Partnership has not updated the disclosure contained herein to reflect events that have occurred since the date of the Original Filing. Accordingly, this Amendment No. 1 should be read in conjunction with the Original Filing (except as amended hereby), as well as the Partnership’s other filings subsequent to the filing of the Original Filing, including any amendments to those filings. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1.
